In a proceeding to review a determination of the State Rent Administrator, which denied an application for a certificate of eviction against the tenant of an apartment in respondent’s three-faniily house, the appeal is from an order annulling said determination and directing the issuance of a certificate. Order reversed, without costs, and petition dismissed, with $10 costs and disbursements. A question of fact with respect to good faith was presented for the determination of the State Rent Administrator, and the court may not substitute its judgment for his (Matter of Friedman v. Weaver, 3 N Y 2d 123; Matter of Park East Land Corp. v. Finkelstein, 299 N. Y. 70, 75; Matter of Marcus v. McGoldrick, 281 App. Div, 764). Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.